MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00992-CV

                       JORDAN AND ASSOCIATES, Appellant

                                           V.

                                LISA WELLS, Appellee

     Appeal from the 506th District Court of Grimes County. (Tr. Ct. No. 32055).

TO THE 506TH DISTRICT COURT OF GRIMES COUNTY, GREETINGS:

      Before this Court, on the 30th day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This is a statutory interlocutory appeal from the trial
             court’s November 3, 2014 order denying appellant’s motion
             to dismiss. After submitting the case on the appellate record
             and the arguments properly raised by the parties, the Court
             holds that there was reversible error in the trial court’s order
             in that it denied the motion to dismiss filed by Jordan and
             Associates. Accordingly, the Court reverses the trial court’s
             order and remands the case to the trial court for entry of
             judgment dismissing appellee Lisa Wells’s claims against
             Jordan and Associates.

                    The Court orders that the appellee, Lisa Wells, pay all
             appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 30, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 16, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT